DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claim 30 is noted.

Response to Arguments
Applicant's arguments filed 13 December 2022 have been fully considered but they are not persuasive.
Applicant argues that Rispoli does not disclose a first heat exchanger and a second heat exchanger, as now claimed.
This argument is not found persuasive. In the updated rejection which follows, the office has taken the position that the heat exchanger E1 of Rispoli is equivalent to the claimed first heat exchanger and the furnace F1 of Rispoli is equivalent to the second. The furnace heats the hydrogen feed (see [0141]). The claimed system does not exclude the embodiment of Rispoli wherein the furnace heats a mixture of feed and hydrogen. Furthermore, the office notes that the claims are directed to an apparatus and are limited by the structural features thereof. Rispoli is considered to teach these structural features as described herein and in the following prior art rejection.
Applicant argues that Rispoli is silent with respect to the ratio of hydrogen to bio-based material.
Again, the office respectfully reiterates that the claims are directed to an apparatus. The manner in which the apparatus is intended to be operated does not structurally distinguish the apparatus. MPEP 2114 II.
Applicant argues that Jalalpoor fails to disclose the adsorbent vessel comprises at least one adsorbent selected from activated carbon and ion exchange resin as now recited in claim 30.
This argument is not found persuasive. As discussed in the updated rejection which follows, activated carbon and ion exchange resin are among suitable adsorbent materials in Jalalpoor (see [0024]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 30, 31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rispoli et al (US 2015/0353841) in view of Jalalpoor et al (US 2010/0313468).
Regarding claim 30, 31 and 36, Rispoli discloses a system for processing a renewable bio-based material comprising (see Fig. 1):
a first heat exchanger E1 configured to receive the renewable bio-based material 3 and output a heated stream of bio-based material (see [0141]);
a second heat exchanger (oven F1) configured to receive a fresh stream of hydrogen 4 and output a heated fresh stream of hydrogen (see [0141]);
a reactor A1 having an input (inlet line at top of A1) into which each of (a) the heated stream of bio-based material and (b) the heated fresh hydrogen stream of hydrogen are introduced co-currently (via conduit 5) as reactants that flow into and react within the reactor, wherein the reactor comprises a series of reactor beds, each of which provides a catalyst on a support (three beds in reactor A1), the reactor is configured to produce an output thereof 6 of treated oil (see [0025]; [0110]; [0138]; [0141]-[0142]);
the heat exchanger E1 for receiving the treated oil output and outputting a reduced temperature treated oil 7 (see [0142]);
a high-pressure separator H1 configured to receive the reduced temperature treated oil, separate a gaseous component therefrom and individually output the gaseous component 9 and a purified treated oil 8 (see [0142]);
a low-pressure separator L1 configured to receive the purified treated oil and individually output a water component 41 and a further treated oil 14 (see [0141]; [0146]); and
a distillation column C1 to separate the further purified oil into at least one component 15 (see [0146]; [0148]).
The reactor comprises a nozzle (4a, 4b) that introduces a cooling substance into the reactor perpendicular to the flow of reactants to provide the reactor with an internal cooling function (see [0142]).
The office notes that the heat exchanger E1 in Rispoli functions to both heat the feed and cool the treated oil, whereas the claims include a first heat exchanger and a third heat exchanger, respectively, to carry out these functions. However, such a difference is not patentably distinguishing. Implementing two heat exchangers instead of one to achieve the same functions of heating the feed and cooling the effluent amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success. This is analogous to a duplication of parts which is prima facie obvious absent new or unexpected results. MPEP 2144.04 VI B.
Rispoli does not disclose an adsorption unit downstream of the distillation unit.
Jalalpoor discloses use of an adsorbent for purifying and drying biofuels such that they conform to certain required specifications in the industry (see [0002]-[0004]). Suitable adsorbents include activated carbon and ion exchange resin (see [0024]).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the apparatus of Rispoli to include an adsorption column, as suggested by Jalalpoor, as a downstream treatment unit (i.e. downstream of distillation) in order to purify and dry the obtained biofuel so that it conforms to industry specifications.
Rispoli in view of Jalalpoor is considered to fully teach the structural limitations of the claim. The remaining limitations pertain to the material acted upon (i.e. “a substantially renewable feedstock”) and the intended manner of operating the apparatus (i.e. claimed ratio of reactants, temperature and pressure ranges, “one step hydrotreating”). These limitations do not structurally distinguish the instant claimed system. MPEP 2114 & 2115.
Nevertheless, the office notes that Rispoli discloses operating conditions in the reactor which overlap with those claimed (see [0026]) and feedstock materials as claimed (see [0021]; [0024]). Fresh hydrogen is used as the quench medium supplied to the nozzles (see [0142]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772